   Case 2:19-cv-07872-ES Document 21 Filed 03/11/19 Page 1 of 2 PageID: 331



Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                             :
SYED TAZU,                                   :
                                             :
                       Petitioner,           :       Civil Action No. 19-7872 (ES)
                                             :
                       v.                    :       ORDER TO SHOW CAUSE
                                             :
WILLIAM P. BARR, et al.,                     :
                                             :
                       Respondents.          :
                                             :

SALAS, DISTRICT JUDGE

        Before the Court is Petitioner Syed Tazu’s (“Petitioner”) Application for Issuance of Order

to Show Cause with temporary stay of removal; and the Court having reviewed all submissions

made in support of the Petitioner’s application; and the parties having appeared telephonically

before this Court on March 11, 2019; and the Court having considered the parties’ oral arguments;

and Petitioner’s removal being imminent and it appearing that his removal would cause irreparable

harm; and the Court finding that an order is necessary to maintain the status quo until the parties

brief the issues and the Court may properly consider the parties’ arguments, including whether the

Court has jurisdiction over this matter, see United States v. United Mine Workers of Am., 330 U.S.

258, 290-93 (1947); and for the reasons stated on the record and other good cause having been

shown

        IT IS on this 11th day of March 2019,

        ORDERED that Petitioner’s application for an order to show cause with temporary stay

of removal is GRANTED; and it is further
   Case 2:19-cv-07872-ES Document 21 Filed 03/11/19 Page 2 of 2 PageID: 332



          ORDERED that Respondents shall show cause before the Court on March 26, 2019, at

2:00 p.m., or as soon thereafter as counsel may be heard, why a writ of habeas corpus should not

issue and the Petitioner’s detention declared unlawful, and why Respondents should not be

preliminarily enjoined from removing or causing the removal from the United States of Petitioner

until Petitioner exhausts his asserted right to complete the process of obtaining a provisional

unlawful presence waiver and/or to re-open his immigration proceedings; and it is further

          ORDERED that Respondents shall file opposition papers by Monday, March 18, 2019,

and Petitioner shall file a reply by Thursday, March 21, 2019; and it is further

          ORDERED that Respondents are TEMPORARILY ENJOINED from removing or

causing the removal from the United States of Petitioner until further order of the Court; and it is

further

          ORDERED that Respondents are TEMPORARILY ENJOINED from transferring or

causing the transfer of Petitioner outside the District of New Jersey until further order of the Court.



                                                                s/ Esther Salas
                                                                Esther Salas, U.S.D.J.




                                                  2
